USCA11 Case: 20-14363      Date Filed: 07/01/2021   Page: 1 of 2



                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 20-14363
                            Non-Argument Calendar
                          ________________________

                    D.C. Docket No. 1:08-cr-00053-TFM-M-2

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                   versus

JOSHUA HUNTER,

                                                              Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Alabama
                          ________________________

                                  (July 1, 2021)

Before JORDAN, NEWSOM and MARCUS, Circuit Judges.

PER CURIAM:

      Domingo Soto, appointed counsel for Joshua Hunter in this appeal, has

moved to withdraw from further representation of the appellant and filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967) following the revocation of
          USCA11 Case: 20-14363      Date Filed: 07/01/2021    Page: 2 of 2



Hunter’s supervised release. Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Hunter’s revocation of

supervised release and sentence are AFFIRMED.




                                         2